DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
This action is written in response to the arguments filed on June 22, 2022. Claims1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maccarthy et al. (US 2016/0147945 A1, hereinafter referred to as Maccarthy), in view of Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), and further in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell). 

As to claim 1, Maccarthy teaches a system, comprising: 
a memory that stores computer executable components (paragraph [0082], memory); 
a processor that executes computer executable components stored in the memory (paragraph [0082], processor), wherein the computer executable components comprise: 
a statistical learning component that (paragraphs [0066]-[0067] … statistical likelihood): 
            receives intermediate anonymized data from a client device (paragraphs [0006] …receiving the encrypted and de-identified request for health record information…with a first computing system…; [0044] … send and/or receive encrypted and de-identified patient data from the intermediate computing system 260….periodic or random updates of new anonymized identifiers of new patients and modified anonymized identifiers of existing patients received from the source computer systems 210 and 230…; [0075]),
wherein the intermediate anonymized data is generated by the client device using an anonymization strategy to anonymize data collected by the client device (paragraphs [0006] …receiving the encrypted and de-identified request for health record information associated with an anonymized patient identifier from a computing device associated with a first computing system….; [0043]- [0044] …send and/or receive encrypted and de-identified patient data from the intermediate computing system 260…); and
              sends the updated anonymization strategy to the client device to employ to anonymize the data (paragraphs [0006] …sending the de-identified cumulative report in response to the request for health record information associated with the anonymized patient identifier to the first computing system…; [0043]-[0045] … send and/or receive encrypted and de-identified patient data from the intermediate computing system 260….send the encrypted patient data that is associated with the anonymized patient identifier to the intermediate computing system 260…; Fig. 4, elements 406a. 406b, 412, 414 and 418); and
         receives updated intermediate anonymized data from the client device, wherein the updated intermediate anonymized data is generated by the client device using the updated anonymization strategy to anonymize the data (Fig. 3, element 304; paragraph [0050]…At 304, periodic updates from a group of source computing systems 210 and/or 230 that includes new anonymized identifiers for new patients ( or persons) and modified anonymized identifiers for existing patients (or persons) can be received at, for example, the intermediate computing system 260….).
However, Maccarthy fails to explicitly teach:
a statistical learning component that:
iteratively, until a defined criterion associated with anonymity of the data is satisfied, performs:
           infers one or more properties of the intermediate anonymized data using a machine learning model,
          modifies, using the machine learning model, based on the one or more properties, the anonymization strategy to generate an updated anonymization strategy to employ to anonymize [[for]] the data based on the one or more properties;
Gkoulalas-Divanis 9895 teaches:
a statistical learning component that (paragraph [0065] … aggregate function for dates uses the mean value of the dates):        
       iteratively, until a defined criterion associated with anonymity of the data is satisfied
(paragraphs [0013]… iteratively anonymizing each successive set of at least k records of successive groups the anonymizing attribute values along both the relational part and the sequential part of records therein, wherein anonymized table representations result from the anonymization…; [0015] ... iteratively anonymizing…Fig. 3… iterate until L has < k records (interpreted as defined criterion); [0050] … iterative loop 150; [0063]…
[0024] and [0052] … intermediate anonymized dataset 200 of FIG. 4A…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Maccarthy to add an iteration anonymity
to the Maccarthy’s system, as taught by Gkoulalas-Divanis 9895 above. The modification would have been obvious because one of ordinary skill would be motivated to safely share protected individuals' privacy from attackers who have the considered background knowledge, as suggested by Gkoulalas-Divanis 9895 ([0077]).
However, Maccarthy and Gkoulalas-Divanis 9895 fail to explicitly teach: performs: 
                 infers one or more properties of the intermediate anonymized data using a machine learning model, 
                modifies, using the machine learning model, based on the one or more properties, the anonymization strategy to generate an updated anonymization strategy to employ to anonymize the data.              
Brunell, in combination with Maccarthy and Gkoulalas-Divanis 9895, teaches: performs: 
                 infers one or more properties of the intermediate anonymized data using a machine learning model (paragraphs [0040] …infer context information based on other context information, utilizing rule or knowledge based systems and/or machine learning technologies…; [0056]…artificial intelligence, machine learning, or knowledge or rule based components, subcomponents, processes, means, methodologies, or mechanisms (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, classifiers ... ); [0063]...
statistical-based determinations …inference can be employed to identify a specific context or action…), 
               modifies, using the machine learning model, based on the one or more properties, the anonymization strategy to generate an updated anonymization strategy to employ to anonymize the data (paragraphs [0058]- [0059], at numeral 720, the communication source is anonymized…unnecessary identifying information is removed or all identifying information can be removed and replaced with other data unrelated to the source...). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Maccarthy and Gkoulalas-Divanis 9895 to add a statistical inference to the combination system of Maccarthy and Gkoulalas-Divanis 9895, as taught by Brunell, above. The modification would have been obvious because one of ordinary skill would be motivated to use an anonymizer can facilitate providing sensitive information to a communication party in a secure manner, as suggested by Brunell, ([0008]).

As to claim 2, which incorporates the rejection of claim 1, Gkoulalas-Divanis 9895 teaches wherein the statistical learning component, in response to the defined criterion being satisfied, generates finalized anonymized data from the updated intermediate anonymized data (see paragraphs [0075]-[0076]…As a final step, the corresponding original tables in the database, i.e., the tables 30, 32, 34 from which the intermediate original dataset was produced (e.g., see FIG. 2A), are updated accordingly, i.e., the anonymous/sanitized records replace the corresponding original records in these tables…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Maccarthy to add an iteration anonymity
to the Maccarthy’s system, as taught by Gkoulalas-Divanis 9895 above. The modification would have been obvious because one of ordinary skill would be motivated to safely share protected individuals' privacy from attackers who have the considered background knowledge, as suggested by Gkoulalas-Divanis 9895 ([0077]).

Claim 12 recites substantially the same functionalities recited in claim 1, and is directed to a computer-implemented method performed by the system of claim 1.  Therefore, claim 12 is rejected for the same reasons as applied to claim 1 above.

Claim 13 recites substantially the same functionalities recited in claim 2, and is directed to a computer-implemented method performed by the system of claim 2.  Therefore, claim 13 is rejected for the same reasons as applied to claim 2 above.

Claim 18 recites substantially the same functionalities recited in claim 12, and is directed to a computer program product facilitating adaptive anonymization
using statistical inference that performs the method of claim 12.  Therefore, claim 18 is rejected for the same reasons as applied to claim 12 above.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maccarthy et al. (US 2016/0147945 A1, hereinafter referred to as Maccarthy), in view of Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), and further in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and Kern et al. (US 9,092,749 B2, hereinafter referred to as Kern).

As to claim 6, which incorporates the rejection of claim 1, Kern, in combination with Maccarthy, Gkoulalas-Divanis 9895 and Brunell, teaches wherein the statistical learning component modifies the anonymization strategy in response to a determination that a timer satisfies a defined criterion (col. 10, lines 20-50…at the time the task sent via outbound queue 216, a timer is started to determine whether results are being returned within the maximum processing time…; wherein using the broadest reasonable interpretation, Examiner interprets the “results are being returned within the maximum processing time” as a satisfied criterion).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell to add a timer to the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell, as taught by Kern above. The modification would have been obvious because one of ordinary skill would be motivated to prevent a violation of data privacy policies, laws, and regulations, as suggested by Kern, (col. 16, lines 39-41).

As to claim 7, which incorporates the rejection of claim 1, Kern, in combination with Gkoulalas-Divanis 9895 and Brunell, teaches wherein the statistical learning component modifies the machine learning model in response to a determination that a timer satisfies a defined criterion (col. 10, lines 20-50…at the time the task sent via outbound queue 216, a timer is started to determine whether results are being returned within the maximum processing time…; wherein using the broadest reasonable interpretation, Examiner interprets the “results are being returned within the maximum processing time” as a satisfied criterion).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell to add a timer to the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell, as taught by Kern above. The modification would have been obvious because one of ordinary skill would be motivated to prevent a violation of data privacy policies, laws, and regulations, as suggested by Kern, (col. 16, lines 39-41).

  Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maccarthy et al. (US 2016/0147945 A1, hereinafter referred to as Maccarthy), in view of Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), and further in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and Cohen et al. (US 2018/0068083 A1, hereinafter referred to as Cohen).

As to claim 8, which incorporates the rejection of claim 1, Cohen, in combination with Maccarthy, Gkoulalas-Divanis 9895 and Brunell, teaches wherein the client device is a first client device, and wherein the statistical learning component trains the machine learning process based on training data received from a second electronic device (paragraphs [0300]-[0301] and  [0346]…computing devices 810-820 shown in FIG. 8…wherein, using the broadest reasonable interpretation, Examiner interprets”…neural net NN12 may continue to intrinsically train … as additional patient data becomes available” to teach the limitation;).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell to add a feedback loop to the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell as taught by Cohen, above. The modification would have been obvious because one of ordinary skill would be motivated to improve the accuracy of the system, as suggested by Cohen, ([0300]).

Claim 20 recites substantially the same functionalities recited in claim 8, and is directed to a system.  Therefore, claim 20 is rejected for the same reasons as applied to claim 8 above.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maccarthy et al. (US 2016/0147945 A1, hereinafter referred to as Maccarthy), in view of Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), and further in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and Podlesny (US 2019/0286848 A1, hereinafter referred to as Podlesny).

As to claim 3, which incorporates the rejection of claim 1, Podlesny, in combination with Maccarthy, Gkoulalas-Divanis 9895 and Brunell, teaches wherein the machine learning model comprises a statistical learning model (paragraphs [0071]- [0072] … Bayesian network model).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell to add a Bayesian network model to the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell, as taught by Podlesny, above. The modification would have been obvious because one of ordinary skill would be motivated to circumvent inference attacks by using Bayesian network, as suggested by Podlesny, ([0071]).

As to claim 4, which incorporates the rejection of claim 1, Podlesny, in combination with Maccarthy, Gkoulalas-Divanis 9895 and Brunell, teaches wherein the machine learning model comprises a Bayesian network model (paragraphs [0071]-[0072]… Bayesian network model).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell to add a Bayesian network model to the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell as taught by Podlesny, above. The modification would have been obvious because one of ordinary skill would be motivated to circumvent inference attacks by using Bayesian network, as suggested by Podlesny, ([0071]).
Claim 14 recites substantially the same functionalities recited in claim 3, and is directed to a computer-implemented method performed by the system of claim 3.  Therefore, claim 14 is rejected for the same reasons as applied to claim 3 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maccarthy et al. (US 2016/0147945 A1, hereinafter referred to as Maccarthy), in view of Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), and further in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and Kenthapadi et al. (US 10,713,382 B1, hereinafter referred to as Kenthapadi).

As to claim 5, which incorporates the rejection of claim 1, Kenthapadi, in combination with Maccarthy, Gkoulalas-Divanis 9895 and Brunell, teaches wherein the statistical learning component modifies the anonymization strategy based on a Markov chain model (col. 13, lines 1-22…a vector of anonymized confidential data values 1104 and corresponding cohort features 1105 are fed to a machine-learning algorithm 1106…hidden Markov models).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell to add a Markov chain model to the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell, as taught by Kenthapadi, above. The modification would have been obvious because one of ordinary skill would be motivated to maintain and utilize the confidential information in a secure manner while ensuring that the confidential information is accurate and reliable, as suggested by Kenthapadi, (col. 2, lines 50-53).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maccarthy et al. (US 2016/0147945 A1, hereinafter referred to as Maccarthy), in view of Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), and further in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and Tawakol et al. (US 10,204,351 B2, hereinafter referred to as Tawakol).

As to claim 9, which incorporates the rejection of claim 1, Tawakol, in combination with Maccarthy, Gkoulalas-Divanis 9895 and Brunell, teaches wherein the anonymization strategy applies a noise profile indicative of randomized data to the data (see col. 3, lines 12-21…random attributes…; col. 4, lines 22-38…add noise to the user's profile. By including recommended attributes into the user's profile, the anonymity of the user may be increased while maintaining the relevancy of the attributes to the user…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell to add a noise profile to the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell, as taught by Tawakol above. The modification would have been obvious because one of ordinary skill would be motivated to increase the anonymity of the user while maintaining the relevancy of the attributes to the user, as suggested by Tawakol, (col. 2, lines 50-53).
Claim 15 recites substantially the same functionalities recited in claim 9, and is directed to a computer-implemented method performed by the system of claim 9.  Therefore, claim 15 is rejected for the same reasons as applied to claim 9 above.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maccarthy et al. (US 2016/0147945 A1, hereinafter referred to as Maccarthy), in view of Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), and further in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and Tawakol et al. (US 10,204,351 B2, hereinafter referred to as Tawakol), and RACHLIN et al. (US 2014/0123304 A1, hereinafter referred to as RACHLIN).

 As to claim 10, which incorporates the rejection of claim 9,  RACHLIN, in combination with Maccarthy, Gkoulalas-Divanis 9895, Brunell, and Tawakol teaches wherein the machine learning model learns from the randomized data to generate an updated noise profile for the data (see paragraphs [0004]…In randomization, the noise can be chosen with statistical properties (which properties may be subsequently published) such that aggregate queries against the structured data can account for the added noise…; [0007]…data anonymization based on noise perturbation or randomization while providing assurances concerning the privacy level of the published data…; [0023]… randomization technique based on the concept of guessing anonymity...; [0026]-[0028]…guessing function…; ).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Maccarthy, Gkoulalas-Divanis 9895, Brunell, and Tawakol to add an updated noise profile to the combination system of Maccarthy, Gkoulalas-Divanis 9895, Brunell, and Tawakol, as taught by RACHLIN above. The modification would have been obvious because one of ordinary skill would be motivated to provide greater control over the anonymization process while preserving utility of the structured data, as suggested by RACHLIN, ([0007]).

Claim 16 recites substantially the same functionalities recited in claim 10, and is directed to a computer-implemented method performed by the system of claim 10.  Therefore, claim 16 is rejected for the same reasons as applied to claim 10 above.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maccarthy et al. (US 2016/0147945 A1, hereinafter referred to as Maccarthy), in view of Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), and further in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and Gkoulalas-Divanis et al. (“Utility-guided Clustering-based Transaction Data Anonymization,” hereinafter referred to as Gkoulalas-Divanis).

As to claim 11, which incorporates the rejection of claim 1, Gkoulalas-Divanis, in combination with Gkoulalas-Divanis 9895 and Brunell, teaches wherein the statistical learning component generates the updated anonymization strategy for the data to provide improved anonymization for the data (see pages 235-239, 4 Clustering-based anonymization algorithms, Algorithms 1 and 2, lazy updating strategy…This lazy updating strategy significantly improves the runtime cost of PCTA, as experimentally verified in Section 5.2.4, since the generalized items that are needed to update p are retrieved without scanning the anonymized dataset…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell to add an updated anonymization strategy to the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell, as taught by Gkoulalas-Divanis above. The modification would have been obvious because one of ordinary skill would be motivated to have an updating strategy that significantly improves the runtime cost of PCTA, as experimentally verified in Section 5.2.4, since the generalized items that are needed to update p are retrieved without scanning the anonymized dataset, as suggested by Gkoulalas-Divanis, (pages 235 and 243).

Claim 17 recites substantially the same functionalities recited in claim 11, and is directed to a computer-implemented method performed by the system of claim 11.  Therefore, claim 17 is rejected for the same reasons as applied to claim 11 above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maccarthy et al. (US 2016/0147945 A1, hereinafter referred to as Maccarthy), in view of Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), and further in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and Hebert et al. (US 2018/0004978 A1, hereinafter referred to as Herbert).

As to claim 19, which incorporates the rejection of claim 18, Herbert, in combination with Maccarthy, Gkoulalas-Divanis 9895 and Brunell, teaches wherein the anonymization strategy employs a differential privacy technique (paragraphs [0034], [0037], differential privacy, [0044] … differential privacy algorithm; [0042], [0044], [0048]-[049], [0072]-[073], [0077] and [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell to add a differential privacy technique to the combination system of Maccarthy, Gkoulalas-Divanis 9895 and Brunell, as taught by Herbert above. The modification would have been obvious because one of ordinary skill would be motivated to prevent re-identification of the data and to conflict with data privacy regulations, as suggested by Herbert, ([0016]).

Response to Applicant’s arguments
Applicant's arguments on file on 01/24/2022 with respect to prior art rejection of claims 1-20 have been considered and are partially moot in view of new ground(s) of rejection.
REMARKSDocket No.: 4952-575 Application No.: 15/956,894
Argument 1
I.  Rejection of Claims 1-2, 12-13 and 18 under 35 U.S.C. § 103

Argument 1
Claims 1-2, 12-13 and 18 stand rejected under 35 U.S.C. § 103 as allegedly being
unpatentable over Gkoulalas-Divanis et al. (US Patent Publication No. 2015/0169895 A1, hereafter Gkoulalas-Divanis '895), in view of Brunell et al. (US Patent Publication No. 2008/0005264 A). It is respectfully submitted that this rejection should be withdrawn for at least the following reasons. Gkoulalas-Divanis '895 and Brunell et al., alone or in combination, do not disclose, teach or suggest each and every element of the subject claims.

Examiner's response:
Examiner respectfully disagrees. Maccarthy (US 2016/0147945 A1, (new ground(s) of rejection)), Gkoulalas-Divanis 9895 and Brunell do disclose, teach or suggest each and every element of the subject claims.  Accordingly, this rejection is respectfully maintained.

Argument2 
Applicant appears to assert that Brunell et al. does not disclose a server system sending an updated anonymization strategy to a client device, so that the client device uses the updated anonymization strategy to anonymize data to generate updated intermediate anonymized data.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Applicant’s arguments are moot in view of new ground(s) of rejection (Maccarthy (US 2016/0147945 A1). Accordingly, this rejection is respectfully maintained.

II. Rejection of Claims 6-7 under 35 U.S.C. § 103
Argument 2
Applicant appears to assert that Kern et al. fails to disclose, teach or suggest the elements of claim 1 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., and Kern et al., alone or in combination, do not disclose or suggest all elements as recited in independent claim 1 (and claims 6 and 7 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims. Accordingly, withdrawal of this rejection
is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Applicant’s arguments are moot in view of new ground(s) of rejection (Maccarthy (US 2016/0147945 A1).
Maccarthy (US 2016/0147945 A1), (new ground(s) of rejection), Gkoulalas-Divanis 9895 and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 6 and 7 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

III. Rejection of Claims 8 and 20 under 35 U.S.C. § 103
Argument 3
Applicant appears to assert that Cohen et al. fails to disclose, teach or suggest the elements of independent claims I and 12 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Gkoulalas-Divanis '895, Brunell et al., and Cohen et al., alone or in combination, do not disclose or suggest all elements as recited in independent claims 1 and 18 (and claims 8 and 20 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims.
Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Maccarthy (US 2016/0147945 A1, (new ground(s) of rejection)), Gkoulalas-Divanis 9895 and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 3-4 and 14 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

IV. Rejection of Claims 3-4 and 14 under 35 U.S.C. § 103
Argument 4
Podlesny fails to disclose, teach or suggest the elements of independent claims 1 and 12 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., and Podlesny, alone or in combination, do not disclose or suggest all elements as recited in independent claims 1 and 12 (and claims 3-4 and 14 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Maccarthy (US 2016/0147945 A1, (new ground(s) of rejection)), Gkoulalas-Divanis 9895 and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 3-4 and 14 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

V. Rejection of Claim 5 under 35 U.S.C. § 103
Argument 5
Applicant appears to assert that Kenthapadi et al. fails to disclose, teach or suggest the elements of claim 1 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., and Kenthapadi et al., alone or in combination, do not disclose or suggest all elements as recited in independent claim 1 (and claim 5 that depends therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims. Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Maccarthy (US 2016/0147945 A1, (new ground(s) of rejection)), Gkoulalas-Divanis 9895 and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 5 that depends therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

VI. Rejection of Claims 9 and 15 under 35 U.S.C. § 103
Argument 6
Applicant appears to assert that Tawakol et al. fails to disclose, teach or suggest the elements of independent claims 1 and 12 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., and Tawakol et al., alone or in combination, do not disclose or suggest all elements as recited in independent claims 1 and 12 (and claims 9 and 15 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims.
Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Maccarthy (US 2016/0147945 A1, (new ground(s) of rejection)), Gkoulalas-Divanis 9895 and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 9 and 15 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

VII. Rejection of Claims 10 and 16 under 35 U.S.C. § 103
Argument 7
Applicant appears to assert that Rachlin et al. fails to disclose, teach or suggest the elements of independent claims 1 and 12 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., Tawakol et al., and Rachlin et al., alone or in combination, do not disclose or suggest all elements as recited in independent claims 1 and 12 ( and claims 10 and 16 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims. Accordingly, withdrawal of this rejection is respectfully requested. 

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Maccarthy (US 2016/0147945 A1, (new ground(s) of rejection)), Gkoulalas-Divanis 9895 and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 10-11 and 16-17 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

VIII. Rejection of Claims 11 and 17 under 35 U.S.C. § 103

Argument 8
Applicant appears to assert that Gkoulalas-Divanis et al. fails to disclose, teach or suggest the elements of independent claims 1 and 12 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., Tawakol et al., Rachlin et al., Gkoulalas-Divanis et al., alone or in combination, do not disclose or suggest all elements as recited in independent claims 1 and 12 (and claims 10-11 and 16-17 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims. Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Maccarthy (US 2016/0147945 A1, (new ground(s) of rejection)), Gkoulalas-Divanis 9895 and Brunell do disclose all elements as recited in independent claims 1 and 12 (and claims 10-11 and 16-17 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

IX. Rejection of Claim 19 under 35 U.S.C. § 103
Applicant appears to assert that Hebert et al. fails to disclose, teach or suggest the elements of claim 18 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Gkoulalas-Divanis '895, Brunell et al., and Hebert et al., alone or in combination, do not disclose or suggest all elements as recited in independent claim 18 (and claim 19 that depends therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims. Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Claim 18
Examiner respectfully disagrees. Maccarthy (US 2016/0147945 A1, (new ground(s) of rejection)), Gkoulalas-Divanis 9895 and Brunell do disclose all elements as recited in independent claim 18, and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

Claim 19
Maccarthy (US 2016/0147945 A1, (new ground(s) of rejection)), Gkoulalas-Divanis 9895, Brunell and Hebert (US 2018/0004978 A1) do disclose all elements as recited in dependent claim 19, and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122